RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5236-18T1

A.J.C.,

          Plaintiff-Appellant,

v.

G.A.C.,

     Defendant-Respondent.
_________________________

                   Submitted November 4, 2020 – Decided December 8, 2020

                   Before Judges Yannotti and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FV-12-1663-13.

                   Tina M. James, attorney for appellant.

                   George G. Gussis, attorney for respondent.

PER CURIAM
        Plaintiff A.J.C.1 appeals a June 21, 2019 Family Part order vacating a

March 11, 2013 final restraining order (FRO) issued against defendant G.A.C.

We affirm.

                                          I.

        We briefly summarize the relevant facts and procedural history. On

March 2, 2013, plaintiff filed a domestic violence complaint pursuant to the

Prevention of Domestic Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35, and

sought a temporary restraining order based on an incident that occurred a month

earlier when defendant grabbed her arm and "yanked it back forcefully" after

she refused to consent to sexual intercourse. Defendant also pulled "plaintiff's

hair and forcefully tried to kiss her."

        On March 11, 2013, the Honorable Lisa M. Vignuolo found that plaintiff

testified credibly, that defendant harassed and committed assault upon her, and

that plaintiff required a FRO to protect her from "future acts of domestic

violence." The judge then issued a FRO which prohibited defendant from

contacting or communicating with plaintiff except in the form of emails

specifically regarding issues with their children. The FRO also prevented the




1
    We use the parties' initials to protect A.J.C.'s privacy. R. 1:38-3(d)(10).
                                                                            A-5236-18T1
                                          2
defendant from "making or causing" third persons to harass plaintiff and from

personally "stalking, following, or threatening to harm" her.

       On October 20, 2016, defendant filed a motion to vacate the FRO. Judge

Christopher D. Rafano presided over a fifteen-day Carfagno 2 hearing that

spanned a period of two years and which included the testimony of plaintiff and

defendant. The court also heard testimony from plaintiff's five witnesses: her

officemate, a family friend, a former colleague, and her aunt and uncle. The

testimony included significant background information regarding the parties'

interactions while the FRO was in effect. Notably, it revealed that plaintiff and

defendant had engaged in an eight-month sexual relationship from March 2013

to December 2013.

       During the hearing, defendant sought to admit an audio recording and its

accompanying transcript of a conversation that took place between the parties

after the FRO was issued. The recording also contained detailed audio of the

parties engaging in sexual intercourse. Plaintiff objected to the recording on the

grounds that it violated N.J.S.A. 2C:14-19(b)(1) because it contained "intimate

acts" that were "sexually explicit." Judge Rafano overruled plaintiff's objection




2
    Carfagno v. Carfagno, 288 N.J. Super. 424 (Ch. Div. 1995).
                                                                          A-5236-18T1
                                        3
and concluded that the statute only applied to instances where "image[s]" of

"intimate parts" are exposed.

      Once admitted, the following portion of the audio transcript was read into

the record:

              [Plaintiff]: It's like asking me, you know, are you afraid
              of me and I have a loaded gun in my hand. Of course,
              I'm not afraid of you. I have a loaded gun in my hand,
              and I'm point[ing] it at you. You're not going to be
              afraid. You're going to be afraid of me. I'm not going
              to be afraid of you.

              [Defendant]: Well, okay, I get your point, you know,
              but –
                    ....

              [Plaintiff]: Well, it's kind of – was I afraid of you
              before? Yes, absolutely. And I guess that's the hard
              part for me to kind of unravel.

              [Defendant]: I want to know if you're not – that you're
              not afraid. Listen, I want to know that you're not afraid
              of me and you love me. Those are the two things which
              are really –

              [Plaintiff]: But, again, you know the true test is not
              whether I'm afraid of you today. Right now I have a
              loaded weapon . . . that I can pull and point at you at
              any time.

              [Defendant]: Okay.

              [Plaintiff]: So obviously I'm not afraid.

              [Defendant]: [A.J.C.], we don't live in a jungle.

                                                                           A-5236-18T1
                                          4
            [Plaintiff]: Or if somebody takes that away from me, I
            don't know. Maybe I will be.

            [Defendant]: Okay. All right. You do what you think.

            [Plaintiff]: Does that make sense?

            [Defendant]: Not really because my thing is, listen –

            [Plaintiff]: No, the FRO is like a gun.

            [Defendant]: [A.J.C.], no, it's not a gun, [A.J.C.].

            [Plaintiff]: Yes, it is.

      At the February 23, 2018, May 18, 2018, and June 11, 2018 hearings,

plaintiff expressed her intention to call Cynthia M. Lischick, Ph.D., LPC, DVS,

as an expert witness to testify about her continued, objective fear of defendant.

On February 1, 2019, Judge Rafano refused to permit Dr. Lischick to testify as

defendant had not been given sufficient time to review her supplemental report

that was provided to defendant on January 29, 2019, just three days before the

hearing. On February 8, 2019, Dr. Lischick began, but did not finish, her direct

testimony and defendant never had an opportunity to cross-examine her.

      On May 14, 2019, Dr. Lischick, via a telephone conference placed on the

record, stated that she was unavailable to complete her testimony until June 2019

because of an illness and several personal commitments. In response, Judge


                                                                         A-5236-18T1
                                        5
Rafano offered plaintiff the opportunity to complete a de bene esse deposition

of Dr. Lischick but expressly warned that if she did not complete her testimony

by May 17, 2019, all "reference to her [prior] testimony" would be barred. On

May 29, 2019, after plaintiff failed to complete the direct testimony of Dr.

Lischick, Judge Rafano issued an order barring any reference to her testimony.

      On June 21, 2019, Judge Rafano entered an order vacating the FRO and

detailed his reasons in two accompanying oral decisions on June 7, 2019 and

June 11, 2019. In his June 7, 2019 oral decision, Judge Rafano reaffirmed his

order barring Dr. Lischick's testimony and characterized Dr. Lischick's reasons

for failing to complete her testimony as "unacceptable."

      The court also found the plaintiff's testimony incredible and her witnesses'

testimony "to be biased, unsubstantiated, overreaching and just not believable."

In contrast, the court concluded that the defendant's testimony was "credible . . .

honest and sincere." Further, in his June 11, 2019 oral decision, Judge Rafano

reviewed the relevant factors for dissolving a FRO identified in Carfagno and

concluded that defendant had established good cause to dissolve the FRO.

      On appeal, plaintiff first argues that Judge Rafano erred because defendant

failed to show good cause to dissolve the FRO. She also maintains that the

judge: 1) misapplied the Carfagno factors; 2) made adverse credibility findings


                                                                           A-5236-18T1
                                        6
that were not based on substantial credible evidence in the record; 3) abused his

discretion by excluding Dr. Lischick's expert testimony; and 4) improperly

admitted evidence of the intimate recording between the parties.

                                       II.

      We reject plaintiff's first and second arguments that the court committed

error in vacating the FRO because defendant failed to show good cause and that

the trial court erred in its application of the Carfagno factors. We also deem

meritless defendant's third claim that the trial court's credibility findings were

not supported by the record.

      A trial court's findings of fact are binding on appeal if "supported by

adequate, substantial, credible evidence." Cesare v. Cesare, 154 N.J. 394, 412

(1988) (citing Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484

(1974)). An appellate court may not set aside a trial court's factual findings

unless convinced the findings "are so manifestly unsupported by or inconsistent

with the competent, relevant and reasonably credible evidence as to offend the

interests of justice." Ibid. (quoting Rova Farms, 65 N.J. at 484).

      We also review a trial court's evidentiary rulings for an abuse of

discretion. State v. McGuire, 419 N.J. Super. 88, 123 (App. Div. 2011). A trial

court's evidentiary rulings should not be disturbed on appeal absent a showing


                                                                          A-5236-18T1
                                        7
of a clear abuse of discretion, in other words, a clear error in judgment. State v.

J.A.C., 210 N.J. 281, 295 (2012). In applying this standard, an appellate court

should not substitute its own judgment for that of the trial court, unless "the trial

court's ruling is so wide of the mark that a manifest denial of justice resulted."

Ibid. (quoting State v. Marrero, 148 N.J. 469, 484 (1997)).

      "[T]he Legislature did not intend that every final restraining order issued

pursuant to the [PDVA] be forever etched in judicial stone." A.B. v. L.M., 289

N.J. Super. 125, 128 (App. Div. 1996). A defendant may move to dissolve or

modify an FRO upon a showing of "good cause." N.J.S.A. 2C:25-29(d).

      "With protection of the victim the primary objective, the court must

carefully scrutinize the record and carefully consider the totality of the

circumstances before removing the protective shield." Kanaszka v. Kunen, 313

N.J. Super. 600, 605 (App. Div. 1998). In Kanaszka, we adopted Carfagno's

non-exclusive list of eleven factors that trial courts consider when determining

whether good cause has been shown. Id. at 607. Those factors, which are to be

weighed "qualitatively, and not quantitatively," Carfagno, 288 N.J. Super. at

442, include:

             1) whether the victim consented to lift the restraining
             order; 2) whether the victim fears the defendant; 3) the
             nature of the relationship between the parties today; 4)
             the number of times that the defendant has been

                                                                             A-5236-18T1
                                         8
            convicted of contempt for violating the order; 5)
            whether the defendant has a continuing involvement
            with drug or alcohol abuse; 6) whether the defendant
            has been involved in other violent acts with other
            persons; 7) whether the defendant has engaged in
            counseling; 8) the age and health of the defendant; 9)
            whether the victim is acting in good faith when
            opposing the defendant's request; 10) whether another
            jurisdiction has entered a restraining order protecting
            the victim from the defendant; and 11) other factors
            deemed relevant by the court.

            [Id. at 435.]

      The PDVA is designed to assure victims of domestic violence "the

maximum protection from abuse the law can provide." N.J.S.A. 2C:25-18. "The

Legislature intended to protect the victims—not to punish the person who

committed the act of domestic violence." Carfagno, 288 N.J. Super. at 434. The

PDVA "should not be distorted or trivialized by misuse." N.B. v. T.B., 297 N.J.

Super. 35, 42 (App. Div. 1997).

      Here, the court appropriately considered the Carfagno factors and

determined that the defendant had shown good cause to dissolve the FRO. The

court's decision was based substantially upon its conclusion that: 1) plaintiff

did not objectively fear the defendant; and 2) plaintiff did not act in good faith

when opposing defendant's request to vacate the FRO.




                                                                          A-5236-18T1
                                        9
      Regarding factor two, plaintiff's lack of objective fear, the court found

that "there are several issues that point to [her] failure to sustain this fact or."

Specifically, the court referenced plaintiff's "repeated liaisons with [defendant]"

and her comments that she had "sex with [defendant] because 'she trusts him.'"

The court further noted that plaintiff referred to the FRO as a "loaded gun" and

that she "repeatedly refuse[d]" to enforce the FRO against him.

      The court also relied on these facts in its determination that the plaintiff

did not act in good faith under factor nine. Indeed, the court reiterated that

"[i]nstead of violating [defendant] for . . . alleged violations [of the FRO],

[plaintiff] [did] nothing. She carrie[d] on an eight-month relationship, even

showing up at [defendant's] door only dressed in a raincoat. And now she takes

the position that she needs the [FRO]." The court also equated the plaintiff's

reference to the FRO as a "loaded gun" to "what is commonly referred to as

using [the FRO] as a sword and not a shield."

      Judge Rafano also found that factors four, five, six, eight, and ten were

inapplicable.   Regarding factor eleven, the judge noted that the plaintiff's

reference to the FRO as a "loaded gun" weighed in favor of the FRO's

dissolution.




                                                                            A-5236-18T1
                                        10
      Judge Rafano also made adverse credibility findings as to each of the

plaintiff's witnesses who testified during the Carfagno hearing. Applying our

deferential standard of review, we are satisfied that Judge Rafano's credibility

findings and his application of the Carfagno factors are supported by adequate,

substantial, credible evidence in the record.3 Cesare, 154 N.J. 394 at 412.

                                       III.

      In plaintiff's fourth point, she contends that the "trial court abused its

discretion when it excluded expert testimony during the Carfagno hearing."

Specifically, she maintains that it is an "abuse of discretion for a trial court to

close the courthouse doors to a litigant's expert because the trial court could not

effectively manage its docket." We disagree.

      We first note that plaintiff's argument misconstrues the record. The trial

court did not "close the courthouse door" to Dr. Lischick. Rather, Judge Rafano

barred her testimony because plaintiff failed to ensure that her testimony was

completed by a court ordered date. As noted, on February 8, 2019, plaintiff

began, but did not finish, Dr. Lischick's direct examination. At the end of that



3
  We observe that although Judge Rafano did not specifically address factors
one and three, the court's findings as to the remaining factors, when weighed
"quantitatively," establish that the judge's determination to vacate the FRO was
amply supported by the record. Carfagno, 288 N.J. Super. at 442.
                                                                           A-5236-18T1
                                       11
day's testimony, the parties and the court discussed scheduling the next date for

the hearing. Dr. Lischick stated that she would return from vacation "the second

in week in March."

      The record is unclear as to why the next hearing date was scheduled on

May 13, 2019 instead of March 2019. However, at the May 13, 2019 hearing,

in response to Dr. Lischick's failure to appear, Judge Rafano noted that "[May

13, 2019] had been set aside a while ago." The judge also stated that he had

"[his] secretary call to let everybody know that [he had] . . . put aside" May 14,

2019 and May 15, 2019, to conclude the trial. Judge Rafano further indicated

that May 16, 2019 was available if necessary. The plaintiff then noted that she

would tell Dr. Lischick that it was necessary for her to testify the next day. On

May 14, 2019, however, Dr. Lischick did not appear to complete her testimony.

In response, Judge Rafano stated that he would also make May 17, 2019

available to "conclude [the] case." Despite this additional accommodation, Dr

Lischick maintained that she would be unable to testify until June 2019.

      We conclude that Judge Rafano appropriately exercised his discretion to

exclude Dr. Lischick's testimony. McGuire, 419 N.J. Super. at 123. The judge

provided plaintiff with four additional trial dates and the option to conduct a de

bene esse deposition to conclude her direct testimony. The plaintiff was also


                                                                           A-5236-18T1
                                       12
aware that Judge Rafano would bar the testimony of Dr. Lischick if she failed

to complete it by May 17, 2019.

      We also conclude that Judge Rafano's decision to bar Dr. Lischick's

testimony on plaintiff's continued objective fear was not harmful error in any

event. Under the harmful error standard, an error will not lead to reversal unless

it is clearly capable of producing an unjust result. State v. Macon, 57 N.J. 325,

337-38 (1971). An error will be found harmless unless there is a reasonable

doubt that the error contributed to the verdict. Id. at 338.

      Here, Judge Rafano did not bar the admission of all evidence related to

plaintiff's objective fear of the defendant.     Indeed, the judge appropriately

considered plaintiff's argument, and during the Carfagno hearing evaluated the

testimony of five witnesses who testified in support of plaintiff's objective fear

but concluded that those witnesses were not credible.                 Under these

circumstances, the decision to bar Dr. Lischick's testimony clearly did not lead

to an unjust result.

                                        IV.

      In her last point, plaintiff asserts that the trial court abused its discretion

when it admitted the audio recording and its accompanying transcript at the

Carfagno hearing. Specifically, plaintiff maintains that its admission violates


                                                                             A-5236-18T1
                                        13
N.J.S.A. 2C:14-9(b)(1) because the recording contains "sexual contact between

the parties." In addition, plaintiff contends for the first time on appeal that the

evidence was inadmissible pursuant to N.J.R.E. 403. We disagree.

      N.J.S.A. 2C:14-9(b)(1) states that:

            An actor commits a crime of the third degree if,
            knowing that he is not licensed or privileged to do so,
            he photographs, films, videotapes, records, or
            otherwise reproduces in any manner, the image of
            another person whose intimate parts are exposed or who
            is engaged in an act of sexual penetration or sexual
            contact, without that person's consent and under
            circumstances in which a reasonable person would not
            expect to be observed.

            [N.J.S.A. 2C:14-9(b)(1) (emphasis added).]

      Intimate parts "means the following body parts: sexual organs, genital

area, anal area, inner thigh, groin, buttock or breast of a person." N.J.S.A.

2C:14-1; see also State v. Nicholson, 451 N.J. Super. 534, 539 (2017) (holding

that defendant violated N.J.S.A. 2C:14-9(b) when he photographed "victim's

inner thighs and buttocks" that were visible through "her sheer pantyhose"). As

the trial court properly noted, N.J.S.A. 2C:14-9(b)(1) only applies when images

of intimate parts are exposed and reproduced. The court therefore did not err in

admitting the audio recording and its accompanying transcript as no image of

the above referenced intimate parts were reproduced in any manner.


                                                                           A-5236-18T1
                                        14
      We further conclude that N.J.S.A. 2C:14-9(b)(1) did not preclude the

court from considering the recording under the circumstances presented.

Indeed, the recording was made by defendant, a participant in the recording, and

addressed relevant evidence. See N.J.R.E. 401, 402. Specifically, the explicit

sexual encounter memorialized in the recording directly contradicted plaintiff's

assertion that she objectively feared the defendant.

      We also reject plaintiff's argument raised for the first time on appeal that

the audio recording and its accompanying transcript were inadmissible pursuant

to N.J.R.E. 403. Relevant evidence is presumptively admissible under N.J.R.E.

402, but may be found inadmissible under N.J.R.E. 403, "if its probative value

is substantially outweighed by the risk of . . . undue prejudice." See also Biunno,

Weissbard & Zegas, Current N.J. Rules of Evidence, cmt. 5 on N.J.R.E. 403

(2020) ("Only 'undue' prejudice can justify the exclusion of otherwise

admissible evidence. This qualifier is critical to proper application of N.J.R.E.

403 because all damaging evidence is prejudicial."); Rosenblit v. Zimmerman,

166 N.J. 391, 410 (2001) ("The mere fact that 'evidence is shrouded with

unsavory implications is no reason for exclusion when it is a significant part of

the proof.'") (quoting State v. West, 29 N.J. 327, 335 (1959)).




                                                                           A-5236-18T1
                                       15
      We typically decline "questions or issues not properly presented to the

trial court when an opportunity for such a presentation is available unless the

questions so raised go to the jurisdiction of the trial court or concern matters of

great public interest." Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973).

Here, plaintiff failed to raise a N.J.R.E. 403 objection to the audiotape during

the Carfagno hearing.

      Although we could decline to consider plaintiff's argument, for purposes

of completeness we have considered it and reject it on the merits. As noted,

N.J.R.E. 403 does not prohibit the admission of harmful evidence but only that

which is unduly prejudicial. The recording fully supports defendant's claim that

plaintiff did not fear defendant and that a FRO was no longer warranted.

Plaintiff did not suffer undue prejudice from its introduction.

      To the extent we have not addressed any of plaintiff's remaining

arguments it is because we conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-5236-18T1
                                       16